DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to because:
In paragraphs [00112] and [00113], and Figure 6, S21 is used to represent the pad assignment process, while S22 is used to represent the pad registration process. In paragraph [00114] and Figure 7, reference number S21 is used to instead represent the pad registration process. Appropriate correction is required.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
In Figure 8(c), reference numbers S61, S62 and S63 are shown, but fail to be mentioned in the Specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In terms of claim 1, it is unclear what is meant by “for each type of the playing operation device”, in line 7. Only one playing operation device is recited in line 2, and no types are mentioned, therefore it is unclear what is meant by “each type”.  It is also unclear what is intended by the term type. 
Still further in line 7, the recitation of “each input port” is indefinite, given there is only one operation device and therefore only one virtual input port provided for said operation device. Please clarify. 
In line 8, “on the basis of playing information input to the input port” is recited. It is unclear if this playing information is the same that is generated by the playing operation device or different, given the previously recited playing information is generated and not input. Please clarify if this is different playing information, what is relates to, and where or by whom it is input from.
In line 14, it is unclear if the acquired “information relating to the playing operation device” differs from the generated playing information recited in the beginning of the claim. Please clarify.
In lines 16-17, the recitation that “the virtual input port of a type corresponding to the information relating to the playing operation device” is indefinite. It is unclear again what is deemed as a “type”, and how the information and the virtual input port correspond. Please clarify. 
In terms of independent claim 9, the same issues as discussed above are present. Please address.
As for claim 2, an issue again arises with a singular or plural indefiniteness regarding the recitation of “for each input port” in line 3, with respect to previous recitations in claim 1. 
As for claim 3, line 4, it is unclear about what the “individual information” relates to and from where it is acquired. Further, claim 3 recites the information acquiring unit acquires individual information, while in claim 1, the information acquiring unit acquires information relating to the playing operation device. Therefore, if these separate information recitations are related, it is unclear how the acquired individual information can be assigned to the playing operation device if it is acquired from or relates to the playing operation device. Please clarify.
In line 9, it is unclear if the recited “individual information” differs from the previously recited individual information. If different, please clarify what this individual information represents and from where it is acquired.
In terms of claim 20, the same issues discussed above with regards to claims 1 and 3 are present. Please address.
As for claim 4, line 4, it is unclear which “individual information” is being referenced. Please clarify.
As for claim 6, line 10, it is again unclear which “individual information” is being referenced.
Claim 7, lines 9-11, the playing operation device is recited as stored in the port assignment storing unit; however, in preceding claim 3, the port assignment storing unit stores identification information and not the operation device. Please clarify.
In line 13, “there is no area in which the identification information is not stored” appears to be a double negative. Please clarify what is intended by this limitation.
In line 15, it is unclear which “individual information” is being referenced.
As for claim 8, it is unclear if the “information relating to the playing operation device” recited in line 4 is different from the information acquired in preceding claim 1. 
Lines 3-6, it is unclear what is intended by “an assignment determining unit that determines whether the virtual input port … is in a state being assigned to another playing operation device”. This further relates to indefiniteness in lines 7-11, “accepts assignment of one virtual input port … to which the playing operation device is not assigned … which is determined … (to be) in the state of being assigned to another playing operation device”, and lines 12-16, “assigns the one virtual input port … to the playing operation device … in a case which it is determined… that the virtual input port is in the state of being assigned to another playing operation device.” It is unclear how 
As for claim 9, line 6, it is unclear of the stored “parameters” are different from the previously recited “identification information” stored in the port assignment storing unit of preceding claim 3. 
In lines 20 and 27, please clarify which “individual information” is being referenced.
Claim 10, recites the limitation "the port assignment storing unit" in line 6.  There is insufficient antecedent basis for this limitation in the claim, given there is no previous mention of a port assignment storing unit in preceding claims 1, 2 or 4.
In line 10, there is insufficient antecedent basis for the limitation “the storage determining unit”, given there is no previous mention of such a unit in preceding claims 1, 2 or 4. 
In line 16, it is unclear if the “change accepting unit” differs from the tone change unit recited in preceding claim 2.
Similarly, it is unclear how the “second transmission unit” differs from the tone identification information rewriting unit” recited in preceding claim 2.
Similar to claim 9, please clarify which “individual information” is being referenced.
As for claim 12, “a plurality of physical connection terminals” is recited in preceding claim 1, therefore the terminals are already recited as a plurality and no singular first terminal is mentioned, it is unclear what is deemed as “a second connection terminal”.
In line 5, it is unclear what is meant by “physically disposed for each type of the second playing operation device”. The second operation device is singular so how is there an “each type”. Please clarify.
In line 6, “a second assignment determining unit” is recited, however, there is no first assignment determining unit recited in the preceding claim.
Lines 7-9, please clarify what is meant by “the virtual input port of the same type as a type of the second playing operation device … is assigned to the playing operation device”.
In line 18, please clarify that the musical sound generating unit “causes generation of a musical sound signal”.
With regards to claims 10-24, the Examiner has inferred that the limitations are intending to claim that sound is generated when the virtual input port is not assigned to the playing operation device and no sound is generated when the virtual input port is assigned to the playing operation device. Please confirm and clarify if needed.
As for claim 13, lines 3-5, please clarify what is intend by “the virtual input port of the same type as a type of the second playing operation device to which the second connection terminal…corresponds is assigned”.
In line 6, please explain what “is determined to be a time period”.
As for claim 14, please clarify which “playing operation device” is being recited in line 2.
As a whole, claim 15 is indefinite. It is unclear what the Applicant is intending to claim. Please illuminate the main intention of the limitation. 
The remaining claims not specifically outlined, depend from and therefore include the rejected limitations discussed above.

Allowable Subject Matter

Claims 1-20 are believed to be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The closest prior art currently of record are the US patent application publications to Ide et al. (US 2007/0227342) (tone generators assigned to ports), Umeo et al. (US 2005/0159832) (MIDI, or virtual, ports assigned musical performance information and plug-ins), and Fujimori et al. (US 2001/0021188) (virtual connections), and US patents to Okano et al. (7,888,580) (assignment of tone generators), Loh et al. (8,981,199) (virtually split port hub), and Haney et al. (5,434,350) (multiple instrument inputs with MIDI synthesizing for outputting desired or assigned sound). Presently, none of the references cited above teach or fairly suggest, alone or in combination all the claimed elements of the present invention.
Once a better understanding of the Applicant’s intended invention is received, a further search and consideration of the prior art will be conducted. 



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350.  The examiner can normally be reached on M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        5/20/2021